      CASE 0:19-cv-03054-DSD-HB Document 38 Filed 05/05/20 Page 1 of 1



                       UNITED STATES DISTRICT COURT
                          DISTRICT OF MINNESOTA



 GARY ALAN KUEBLER,
                                                       Civil No. 19-cv-3054 (DSD/HB)
                     Plaintiff,

 v.                                                    ORDER ON STIPULATION
                                                        TO EXTEND TIME FOR
 UNITED STATES,                                          PLAINTIFF TO FILE
                                                        AMENDED COMPLAINT
                     Defendant.



      Pursuant to the Stipulation to Extend Time for Plaintiff to File Amended

Complaint (ECF No. 36), entered into by the parties,

      IT IS HEREBY ORDERED that the Stipulation (ECF No. 36) is APPROVED

and the time for Plaintiff to file an Amended Complaint shall be extended to and

including May 11, 2020. Defendant shall answer, move to dismiss, or otherwise respond

to the Amended Complaint on or before June 10, 2020.




Dated: May 5, 2020                        s/ Hildy Bowbeer
                                         HILDY BOWBEER
                                         United States Magistrate Judge
